Citation Nr: 1613725	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1995 to August 2003

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claims was subsequently transferred to the RO in Houston, Texas.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

In a February 2013 statement, the Veteran contended that his June 2009 VA examinations were inadequate because the examiner did not take into account any functional loss or limitations due to pain, weakened movement, lack of endurance, and incoordination.  He indicated that he was recently hospitalized due to back pain and was unable to complete repetitive motion testing on the right knee during the VA examination due to severe pain.

In response, the Veteran was afforded additional VA examinations in November 2014.  The VA examiner indicated the Veteran had right knee osteoarthritis that resulted in functional limitations of less movement than normal, to include limited range of motion of 115 degrees flexion, with painful motion beginning at 0 degrees. The examiner also noted that right knee pain occurred with motion and interfered with sitting.  The examiner found range of motion did not change upon repetition and that the right knee had normal extension, normal strength, and no instability or subluxation.  The examiner noted that the Veteran's right knee disability had contributing factors of pain, weakness, fatigability, and incoordination, with additional limitations during flare-ups that could not be feasibly estimated upon examination without resorting to speculation.

With regard to the Veteran's back disability, the Veteran reported that his symptoms had worsened and he currently had discomfort while sitting and walking, was unable to sleep the entire night or sit or stand for prolonged periods.  The examiner found degenerative disc disease of the lumbar spine resulted in motion limited to 55 degrees forward flexion, 5 degrees extension, 20 degrees lateral flexion, bilaterally, and 20 degrees lateral rotation, bilaterally, with evidence of painful motion beginning at 0 degrees for all ranges of motion and that the Veteran was unable to complete repetitive motion testing due to pain.  The examiner noted that the Veteran's guarding and/or muscle spasm did not result in abnormal gait or spinal contour, that he had normal muscle strength, deep tendon reflexes, and light touch sensations, negative straight leg raising, and no radiculopathy or intervertebral disc syndrome.  The examiner found contributing factors of pain, weakness, fatigability, and incoordination with additional functional limitations due to flare-ups or repetitive use could not be feasibly estimated during the examination without resorting to speculation.

In a February 2016 informal hearing presentation, the Veteran's representative contended that the November 2014 VA examination reports are inadequate because they do not include an assessment of the additional limitation of motion due to factors such as flare ups and repeated use.  

In light of the representative's contentions and the deficiencies in the reports of the November 2014 VA examinations, the Board has determined that the Veteran should be afforded additional VA examinations to determine the degree of severity of his service-connected right knee and back disabilities.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain and associate with the record any outstanding records pertinent to the issues on appeal, to include any VA treatment records.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any relevant VA treatment records.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his right knee and back disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.

Specifically, the examiner is directed to describe to the best of his/her ability the severity and extent of the Veteran's right knee and back pain and the extent of useful motion.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




